Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 3/30/2020.
2. 	Claims 1-15 are pending in the case. 
3.	Claims 1 and 9 are independent claims. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a storage unit configured” in claims 1, 3, 5, 6, 7, 9 “a display unit configured” in claims 1, 2, 3 and 4 “an operation unit” in claim 2, “a determination part configured” in claims 6 and 7, “an image creation part configured” in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “storage unit” (e.g., par. 24; memory) “display unit” (e.g., par. 32; screen display device ), “an operation unit”(e.g., par. 34; a determination part” (e.g., par. 29; processor),   “an image creation part” (e.g., par. 29; processor) 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 3 and 11 are objected to because of the following informalities:  
Claims 1, 3 and 11 recite “in association with each other”. Examiner submits that is unclear what is being referred to.  
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murakawa; Kazuhiko, U.S. Published Application No. 20160209825 A1 in view of Abe et al., (hereinafter “Abe”), U.S. Published Application No. 20150352647 A1. 
Claim 1:
Murakawa teaches A control device for a wire electrical discharge machine, comprising:  (e.g., control device of Figure 1 Examiner notes intended usage language in the preamble (i.e., for a wire electrical discharge machine) par. 5; An example of a conventional technique is shown in FIG. 9, in which, for example, an unmachined path and machined path during wire electrical discharge machining are displayed in superposed manner, thereby making it possible to check the progress of machining.    par. 42; The numerical controller 1 includes a CPU 11 adapted to control the entire numerical controller 1)
a storage unit configured to store a machining program (e.g., memory for storing a machining program par. 43; The ROM 12 stores a system program used to  that causes the wire electrical discharge machine to machine a workpiece  and image information showing a machining path 

and a display unit configured to, when the machining program stored in the storage unit is selected, display the image information associated with the selected machining program. (e.g., displaying a machine path associated with the selected machining program par. 14; a display unit adapted to display the corrected machining trajectory created by the drawing trajectory creating unit and the unmachined path on a same screen.)
	Murakawa fails to expressly teach a workpiece with a wire electrode and image information showing a machining path along which the wire electrode moves relative to the workpiece according to the machining program, in association with each other; (emphasis added). 
However, Abe teaches a workpiece with a wire electrode and image information showing a machining path along which the wire electrode moves relative to the workpiece according to the machining program, in association with each other; (e.g., moving a wire electrode and a workpiece relative to each other based on an instruction from a machining program par. 14; A machining path drawing apparatus for a wire electric discharge machine according to the present invention draws a machining path for the wire electric discharge machine configured to, move a wire electrode and a workpiece relative to each other based on an instruction from a machining program, cause the workpiece to undergo electric discharge machining by using discharge produced between the wire electrode and the workpiece,)

In the analogous art of machine path drawing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric discharge machine as taught by Murakawa to include a wire 
Claim 2 depends on claim 1:
Murakawa teaches further comprising an operation unit configured to allow an operator to select the machining program, wherein the display unit is configured to display the image information associated with the machining program selected through the operation unit. (e.g., keyboard of Figure 1 to allow selection of machining program and a display screen to display corresponding machining path par. 45; the keyboard 22 accepts operator's operations; and the graphics control circuit 23 generates screen information for use to display the above-mentioned various information based on commands from the CPU 11 and performs control in displaying the screen information on the display apparatus 21.)
Claim 6 depends on claim 1:
As noted above, Murakawa/Abe teaches further comprising: a determination part configured to determine whether or not the image information associated with the machining program is stored in the storage unit; and an image creation part configured to create the image information based on the machining program and store the created image information in the storage unit if it is determined that the image information associated with the machining program is not stored in the storage unit. (e.g., processor 11 of Figure 1 is configured to store machining program 
(e.g., processor 11 of Figure 1A is configured to store machining program and drawing information in memory Abe; par. 40; The ROM 17 stores a program that controls the entire wire electric discharge machine. To use the numerical controller 10, which controls the wire electric discharge machine, as the machining path drawing apparatus for a wire electric discharge machine, the ROM 17 stores machining path drawing process software according to the present invention. The machining path drawing process software is executed by the CPU 11.)
Claim 7 depends on claim 6:
As noted above, Murakawa/Abe teaches wherein the determination part is configured to, at a time when the storage unit has stored the machining program, determine whether or not the image information associated with the machining program is stored in the storage unit. (e.g., processor 11 of Figure 1 is configured to store machining program and drawing information in memory Murakawa; par. 43; The ROM 12 stores a system program used to control the entire numerical controller 1. The 
(e.g., processor 11 of Figure 1A is configured to store machining program and drawing information in memory Abe; par. 40; The ROM 17 stores a program that controls the entire wire electric discharge machine. To use the numerical controller 10, which controls the wire electric discharge machine, as the machining path drawing apparatus for a wire electric discharge machine, the ROM 17 stores machining path drawing process software according to the present invention. The machining path drawing process software is executed by the CPU 11.)
Claim 8 depends on claim 1:
Murakawa teaches A wire electrical discharge machine, comprising the control device for the wire electrical discharge machine according to claim 1. (e.g., workpiece mounted on a wire electrical discharge machine par. 8; For example, in the case of multi-piece machining shown in FIGS. 10 and 11, before a workpiece is mounted on a wire electrical discharge machine)


Independent Claim 9:
Claim 9 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 9. Claim 10 depends on claim 9:
Claim 10 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 10.
Claim 14 depends on claim 9:
Claim 14 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 14.
Claim 15 depends on claim 14:
Claim 15 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 15.
Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murakawa/Abe as cited above, and applied to claims 1 and 9, in further view of Kato Mitsuaki, Japan No. 2011055011. 
Claim 3 depends on claim 1:

wherein: the storage unit is configured to store a file in which the machining program and a program number are set in association with each other; (e.g., memory configured to machining file, content of file and identification of file (i.e., program number), Murakawa; par. 43; The ROM 12 stores a system program used to control the entire numerical controller 1. The RAM 13 stores a machining program and the like used by the numerical controller 1 in controlling a machine tool 30. The machining program is usually stored in a non-volatile memory (not shown), and read out of the non-volatile memory and stored in the RAM 13 at the time of execution. The CPU 11 executes the machining program sequentially while reading the machining program out of the RAM 13, and thereby controls the axis control circuit 14 and controls the machine tool 30 via the servo amplifier 17.)
(e.g., memory configured to machining file, content of file and identification of file (i.e., program number), Abe; par. 40; The ROM 17 stores a program that controls the entire wire electric discharge machine. To use the numerical controller 10, which controls the wire electric discharge machine, as the machining path drawing apparatus for a wire electric discharge machine, the ROM 17 stores machining path drawing process software according to the present invention. The machining path drawing process software is executed by the CPU 11.)


Murakawa/Abe fails to expressly teach wherein: the storage unit is configured to store a file in which the machining program and a program number are set in association with each other; and the display unit is configured to, when the file is display at least one of the file name of the selected file and the program number, together with the image information associated with the machining program of the selected file. 


	However, Kato teaches the storage unit is configured to store a file in which the machining program and a program number are set in association with each other; and the display unit is configured to, when the file is selected, display at least one of the file name of the selected file and the program number, together with the image information associated with the machining program of the selected file. (e.g., retrieving a program from storage and displaying program name with the image information together as shown Kato’s Figure 23)


    PNG
    media_image1.png
    532
    544
    media_image1.png
    Greyscale



In the analogous art of displaying related machining information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data associated with the machine program file and the image information as taught by Murakawa/Abe to be displayed together as taught by Kato, with a reasonable expectation of success, to provide the benefit of allowing a user to easily confirm related details of the display drawings. 


Claim 4 depends on claim 3:
As noted above, Murakawa/Abe/Kato teaches wherein: contents of the file include an offset number associated with the machining program; and the display unit is configured to display the offset number of the file together with the image information of the file when the file is selected. (e.g., retrieving a program from storage and displaying offset number with the image information together as shown Kato’s Figure 23) 
    PNG
    media_image1.png
    532
    544
    media_image1.png
    Greyscale


Claim 5 depends on claim 3:
As noted above, Marakuwa/Abe teaches wherein the storage unit is configured to store the file and the image information as separate files.  (e.g., Examiner notes that merely displaying data in two files vs. one file is merely design choice and one of ordinary skill would know how to combine data into a single file or distribute the data amongst multiples via known techniques such copy and paste. Marakawa teaches storing a machining program and storing image information thereafter teaches or suggest separate files for the program and image information par. 43; The ROM 12 stores a system program used to control the entire numerical controller 1. The RAM 13 stores a machining program and the like used by the numerical controller 1 in controlling a machine tool 30. The machining program is usually stored in a non-volatile memory (not shown), and read out of the non-volatile memory and stored in the RAM 13 at the time of execution. Par. 54; The trajectory correction vector calculation means 150 stores an axial position at which automatic operation is halted due to a failure in wire connection and an axial position at which the automatic operation is restarted by manually moving the axis to near the center of a start hole, calculates a drawing trajectory correction vector (described later) based on the stored axial positions,) (e.g., storing machine program and in SRAM and the machining path drawing information in ROM suggest storing data and drawing separately Abe; par. 40; The CPU 11 reads and analyzes a machining program stored in the SRAM 15, par. 40; 
 
Claim 11 depends on claim 10:
Claim 11 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 11.Claim 12 depends on claim 11:
Claim 12 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 12.
Claim 13 depends on claim 11:
Claim 13 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nira et al. U.S. Patent No. 5544046 A
FIG. 62 shows an operation board of an NC unit, which consists of a CRT 19 and a keyboard 21. The user operates the various keys on the keyboard 21 in order to input various data to the NC unit. The CRT 19 is used to display information to the operator. 

Ohashi et al. US 20160179300 A1
[0016] FIG. 5 is a view illustrating an example of a display screen by the data management device. 
[0017] FIG. 6 is a view illustrating an example of a setting screen by the data management device. 
[0018] FIG. 7 is a view illustrating another example of the display screen by the data management device. 
[0019] FIG. 8 is a view illustrating another example of the setting screen by the data management device.

Iwamura,  Yamato; US 20160282840 A1
[0002] The present invention relates to a numerical controller, and particularly, to a numerical controller with a function of preventing an operator from erroneously inputting tool offset data.
[0009] In addition, in the case of displaying an image of a tool and an offset amount by drawing, a plurality of tools have to be displayed side by side in order that 

Kawashima, Yuusuke; US 20140288692 A1
[0027] FIG. 8 is a diagram illustrating an example in which specific values of machining program names, block numbers, and cutting conditions are displayed together on plotted coordinates;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145